      Case 1:20-cv-00097-SPW-TJC Document 20 Filed 08/28/20 Page 1 of 2


                                                                         FILED
                                                                             AUG2 8 2010
                      UNITED STATES DISTRICT COURT                     Clerk , U S District C
                          DISTRICT OF MONT ANA                           District Of M        ourt
                                                                                       ontana
                                                                                &#lings
                            BILLINGS DIVISION


                                              CV-20-97 -BLG-SPW-TJC
GINA WALKER, DAVID
FLEMING and MYRNA FLEMING,
                                                    ORDER
                    Plaintiffs,

vs.

BNSF RAILWAY COMPANY, a for
Profit Corporation, MARK
ENGDAHL and DOES 1-10,

                    Defendants.


      Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

      IT IS HEREBY ORDERED:

      1.     The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

      2.     Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate
     Case 1:20-cv-00097-SPW-TJC Document 20 Filed 08/28/20 Page 2 of 2



Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.


                              yA--
      DATED this        @      day of August, 2020.


                                       ~ ~ J ~ .e
                                      ~TERS
                                      United States District Judge
